NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        MAR 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 ZHAO JIN,                                          No. 13-73187

               Petitioner,                          Agency No. A088-112-411

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Zhao Jin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010), and we dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Jin’s challenge to the IJ’s denial of his CAT

claim because he failed to raise the issue before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004).

      Substantial evidence supports the agency’s adverse credibility determination

based on Jin’s misrepresentations to immigration officials and on the IJ’s

demeanor finding. See Shrestha, 590 F.3d at 1048 (describing an adverse

credibility determination as reasonable when “grounded in the record and based on

real problems . . . not mere trivialities.”); see also Huang v. Holder, 744 F.3d 1149,

1153 (9th Cir. 2014) (explaining “[t]he need for deference [in credibility cases] is

particularly strong in the context of demeanor assessments.”). Thus, in the

absence of credible testimony, Jin’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

   PETITION FOR REVIEW DISMISSED in part; DENIED in part.

                                          2                                   13-73187